Citation Nr: 0003854	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-50 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 28, 1990, 
for service connection for residuals of shell fragment wounds 
to the right shin.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 20, 1952, and for a 3-day period in August 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA), New York, New York 
Regional Office (RO).

In March 1998 the Board denied the veteran's claim for an 
effective date earlier than March 28, 1990, for service-
connected residuals of shell fragment wounds to the right 
shin.  The veteran appealed.  In May 1999 the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the Board decision denying an earlier effective date 
for the veteran's shell fragment wound of the right shin and 
granted a joint motion for remand.  The case was then 
returned to the Board for further appellate consideration 
consistent with the joint motion.


FINDINGS OF FACT

1.  In an unappealed March 1953 rating decision, the RO 
denied service connection for a right knee disability 
(claimed as a shell fragment wound injury to the right knee).

2.  A service department document received in 1992 shows the 
veteran was awarded the Purple Heart for wounds sustained in 
action.

3.  A scar on the veteran's right leg resulting from a 
shrapnel wound was noted on the veteran's medical examination 
for service discharge in October 1952 and subsequent thereto, 
to include his initial postservice VA examination in February 
1953.

CONCLUSION OF LAW

The criteria for an effective date of October 21, 1952 for 
service connection for a right shin scar have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.156(c), 3.303, 3.400(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the March 1953 rating action denying the 
veteran entitlement to service connection for a right knee 
disability (claimed as an injury to the right knee) and 
subsequently construed by the RO as a denial of a shell 
fragment wound of the right leg (see rating actions dated in 
January 1954 and later), the veteran's claims file included 
his service medical records and a report of a VA examination 
afforded the veteran in February 1953.

The veteran's service medical records did not show treatment 
for shell fragment wounds.  However, the veteran's medical 
examination for service discharge in October 1952 noted the 
presence of an old shrapnel wound of the right leg.  On the 
veteran's VA examination in February 1953, a history of shell 
fragment wound to the right shin sustained in Korea was 
noted.  A superficial scar on the pretibial area at the 
junction of the middle and lower third of the right leg, 
about 1 1/2 inches in length was found on objective 
examination.

The veteran was notified that same month of the March 1953 
rating decision which included a denial of service connection 
for a left leg scar as well as the denial of service 
connection for a right knee disability that same month.  In 
March 1953, the veteran's representative notified the RO the 
veteran was informed of the denial of service connection for 
a left leg scar and that he wanted to correct the record to 
show that he was claiming service connection for a shell 
fragment wound to the right leg.

In May 1953, the RO requested additional service medical 
records from the National Personnel Records Center (NPRC).  
In June 1953, the NPRC notified the RO that there were no 
additional service records found and that the veteran's 
service medical records had previously been sent to the RO.  
The veteran was notified in June 1953 that no additional 
service records were found and that he would continue to 
receive compensation based on his current status.

In an informal hearing presentation dated on September 16, 
1991, the veteran's representative requested service 
connection for residuals of shell fragment wounds to the 
right shin.

In November 1991 the Board remanded the veteran's appeal to 
the RO for additional development, including adjudication of 
the issues of service connection for residuals of shrapnel 
wounds to the lower extremities to include the right shin.

A March 1992 rating decision determined there was no new and 
material evidence to reopen the claim of service connection 
for a right leg scar (claimed as residuals of shell fragment 
wounds of the right lower extremity).

A service department document was received in September 1992 
showing that the veteran had been awarded the Purple Heart 
for wounds received in action in April 1951.  

A July 1992 RO rating action granted service connection for 
shell fragment wounds to the right leg and assigned a zero 
percent rating from March 28, 1990.  A May 1993 RO rating 
action increased the evaluation for residuals of shell 
fragment wounds of the right shin from zero to 10 percent, 
effective September 16, 1991.

The veteran has appealed the effective date for the grant of 
service connection for shell fragment wounds of the right 
shin and contends that service connection for this disorder 
should have been granted immediately following his service 
discharge.

The effective date of an award based on an original claim for 
disability compensation should be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date of the award will be 
the date of the receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an award of 
compensation for a claim reopened after final disallowance is 
the date of receipt of claim or the date entitlement arose 
whichever is later.  See 38 C.F.R. § 3.400(r).  However, 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records, which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

After reviewing the evidence received, after the March 1953 
rating decision, including the service department document 
showing the veteran was awarded the Purple Heart for wounds 
received in action in 1951 and the provisions of 38 C.F.R. 
§ 3.156(c) which enable de novo adjudication, the Board is of 
the opinion that given the service medical record finding of 
old shrapnel wound of the right leg in October 1952 and the 
postservice VA medical evidence confirming the presence of a 
right shin scar attributable to the shell fragment wounds 
following service, service connection for residuals of shell 
fragment wound of the right shin should be made effective the 
day following the veteran's separation from his initial 
period of active service, October 21, 1952. 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.156(c) (1999).







ORDER

Entitlement to an effective date of October 21, 1952 for 
service connection for shell fragment wound scar residuals of 
the right shin is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

